Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 16-17, 19, 22-33, 36 are pending in the current application.
Priority
2.	This application is a DIV of 15/562,381 09/27/2017 PAT 10689390, which is a 371 of PCT/IN2016/050098 03/30/2016 and claims priority to INDIA 1636/CHE/2015 03/30/2015.  
Claim Rejections Withdrawn
3.	The rejections of canceled claim 37 are withdrawn.
Reasons for Allowance
4.	The following is a statement of reasons for the indication of allowable subject matter:  Claim 16 is drawn to using the genus of US 10,689,390 to inhibit BET family bromodomains in a cell and recites no disease treatment. Claims 17, 19, 22-33, 36 are drawn to the treatment of a select group of cancers.
Conclusion
5.	 Claims 16-17, 19, 22-33, 36 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID K O'DELL/Primary Examiner, Art Unit 1625